526 Pa. 300 (1991)
585 A.2d 1003
Marie FENTON, Administratrix of the Estate of William Carter, Appellant,
v.
CITY OF PHILADELPHIA and Commonwealth of Pennsylvania, Department of Transportation, and David Kulb.
Supreme Court of Pennsylvania.
Argued January 17, 1991.
Decided February 7, 1991.
Larry E. Coben, Eleanor D. Thompson, Philadelphia, for appellant.
Miriam B. Brenaman, Chief Asst. City Sol., for appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.